FILED
                            NOT FOR PUBLICATION                              JUL 7 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VICTOR EDWARDS,                                  No. 08-16824

               Petitioner - Appellant,           D.C. No. 1:03-cv-06233-AWI

  v.
                                                 MEMORANDUM *
JOHN MARSHALL, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       California state prisoner Victor Edwards appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Edwards contends that he had a liberty interest protected by the Due Process

Clause in the accuracy of his prison records and that the prison officials’s refusal to

expunge references to his affiliation with the Crips gang from his prison records

violates his constitutional rights. Even assuming that Edwards has a protected

liberty interest in the accuracy of his prison file, he failed to demonstrate that he is

entitled to habeas relief. The record reflects that the Board of Parole Hearings

deemed Edwards unsuitable for parole for several independently adequate reasons

and not only because of his stated affiliation with the Crips gang. Because

Edwards’s challenged affiliation with the Crips gang did not “alter the balance” in

his parole suitability determination, its effect if any on the duration of his sentence

“is simply too attenuated to invoke the procedural guarantees of the Due Process

Clause.” Sandin v. Conner, 515 U.S. 472, 487 (1995).

      AFFIRMED.




                                            2                                     08-16824